                                   1

                                   2

                                   3

                                   4

                                   5                                          UNITED STATES DISTRICT COURT
                                   6                                      NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                          YSIDRO HERNANDEZ,
                                   8                                                           Case No. 19-00401 BLF (PR)
                                                               Plaintiff,
                                   9                                                           ORDER GRANTING MOTION FOR
                                                     v.                                        EXTENSION OF TIME TO FILE
                                  10                                                           AMENDED COMPLAINT
                                  11      CDCR, et al.,
                                  12                          Defendants.
Northern District of California
 United States District Court




                                  13                                                           (Docket No. 9)

                                  14

                                  15             Plaintiff, a California inmate, filed a pro se civil rights complaint pursuant to 42

                                  16   U.S.C. § 1983 against an employee at the Correctional Training Facility (“CTF”) in

                                  17   Soledad. After an initial screening on May 13, 2019, the Court dismissed the complaint

                                  18   with leave to amend for Plaintiff to attempt to correct several deficiencies. (Docket No. 7.)

                                  19   An amended complaint was due within twenty-eight days from the date the order was

                                  20   filed, i.e., no later than June 10, 2019. (Id. at 5.)

                                  21             Plaintiff has filed a motion for an extension of time to file an amended complaint

                                  22   due to limited access to the library. (Docket No. 9.) Having shown good cause, Plaintiff’s

                                  23   motion is GRANTED. Plaintiff shall file an amended complaint no later than July 8,

                                  24   2019. This order terminates Docket No. 9.

                                  25             IT IS SO ORDERED.

                                  26   Dated: _____________________
                                                May 28, 2019                                   ________________________
                                                                                               BETH LABSON FREEMAN
                                  27                                                           United States District Judge
                                       Order Granting M. for Ext. of Time to File Am. Compl.
                                  28   PRO-SE\BLF\CR.18\07221Fox_eot-ac
